Citation Nr: 1217230	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  06-31 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to June 1972; he had additional service with the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision of the RO.

In the February 2005 rating decision, the RO denied, inter alia, a higher rating for service-connected lumbar spine disability.  The Veteran filed a notice of disagreement in February 2006, and the RO issued a statement of the case in July 2006.  He filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2006.

The record reflects that the Veteran was previously represented by private attorney Robert V. Chisholm, and that he revoked power of attorney in October 2008.  In a June 2009 VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative), he appointed the Military Order of the Purple Heart as his representative.  The Board has recognized the change in representation.

In July 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, the Veteran and his representative indicated that they had additional evidence to add to the record and wanted to waive the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  The Board received this evidence (via facsimile) on the following day.

In a December 2009 decision, the Board denied a rating in excess of 20 percent for degenerative joint disease of the lumbar spine; a rating in excess of 10 percent for internal derangement of the right knee; a rating in excess of 20 percent for degenerative joint disease of the left knee; and service connection for a sacrum disability.  The Board also remanded claims of entitlement to service connection for a left shoulder disability and a temporal lobe seizure disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  

The Veteran appealed the Board's December 2009 denial of the lumbar spine claim to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the Board's December 2009 decision solely as to the denial of an increased rating for degenerative joint disease of the lumbar spine, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.  The Joint Motion also directed the Board to discuss whether the evidence of record "is cogent evidence of unemployability sufficient to warrant a discussion of entitlement to TDIU."  

As explained in more detail below, the Board has recharacterized the appeal as encompassing a claim for a TDIU due to his service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) (as reflected on the title page).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for TDIU is not a separate 'claim' for benefits, but rather part and parcel of the determination of the initial rating for a disability).

The Board also notes that that the record reflects that the RO has begun the development that was directed in the remand portion of the Board's December 2009 decision.  However, the RO has not indicated that it has completed the development of these issues, and it has not recertified them to the Board.  Therefore, those issues will not be given further appellate consideration at this time, and, unless granted to the instead, will be the subject of a future Board decision.

The matters on appeal (expanded to include the matter of entitlement to a TDIU due to a service-connected lumbar spine disability, as explained below) are being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, in June 2011, the Veteran submitted a claim for convalescence pay for right knee surgery performed on December 30, 2010, and for an amputation below the left knee that was performed on June 1, 2011.  Additionally, in September 2011, VA received a statement from the Veteran raising the issue of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a torn left rotator cuff.  As these matters are not currently before the Board, they are referred to the RO for appropriate action.


REMAND

In light of points raised in the Joint Motion, and review of the claims file, the Board finds that further RO action in this appeal is warranted.  

At the outset, the Board observes that VA shall provide a medical examination or obtain a medical opinion when such examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002).  In the context of an increased rating claim, this duty requires that VA conduct an examination which provides 'sufficient detail' as necessary to evaluate a particular disability.  38 C.F.R. § 4.2 (2011); see also Green v. Derwinski, 1 Vet. App. 121, 124 (stating that VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).  Moreover, when there is assertion of an increase in the severity of a service-connected disability since the last VA examination, VA should consider whether a more contemporaneous examination is needed to adequately evaluate the disability on appeal.  See VAOPGCPREC 11-95 (1995).

In October 2008, the Veteran underwent a VA examination to evaluate, inter alia, the severity of his lumbosacral spine disability.  The examiner noted the Veteran's reports of pain radiating down his right lateral leg and of increased pain on continued activity.  The examiner further noted that the Veteran had not seen a neurologist for the new, radiating pain.  The examiner did not provide a diagnosis, but he did recommend that the Veteran be evaluated immediately, or as soon as possible, by a neurologist, and be given an orthopedic evaluation of his increased lower back difficulties over the past year.  The record reflects, however, that no neurologic and orthopedic examinations were subsequently conducted.  

Separate or higher ratings may be warranted for additional neurological impairment associated with a lumbar spine disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine, Note (1).  Thus, a discussion of the Veteran's lower extremity complaints and their significance, if any, is necessary to adequately address the current severity of his degenerative joint disease of the lumbar spine.

The Board also notes that the current record, including a June 2007 magnetic resonance imaging (MRI) report, also raises questions as to whether the Veteran has degenerative disc disease of the lumbar spine, and, if so, whether such disability  represents a progression of, or is medically-related to, the degenerative joint disease of the lumbar spine for which service connection has been granted.  

Based on this record, the Board finds that  further VA orthopedic and neurological examinations are needed for the purpose of obtaining information regarding the current severity of his service-connected lumbar spine disability.  Such examinations are not only necessary to evaluate the significance, if any, of the Veteran's lower extremity complaints, but also to ascertain whether there has been an increase in his disability since the October 2008 VA examination, and whether the nature of the lumbar spine disability for which service connection has been granted has changed. 

Hence, the RO should arrange for the Veteran to undergo orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, shall result in denial of the claim for increased rating.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

As for the claim of entitlement to a TDIU due to service-connected degenerative joint disease of the lumbar spine, the Board observes that total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).

According to the Joint Motion, the question of unemployability due to the Veteran's service-connected back disability is sufficiently suggested by the evidence of record, such that VA is required to address whether a claim of entitlement to a TDIU due to service-connected degenerative joint disease of the lumbar spine has been raised.  In his February 2006 notice of disagreement, the Veteran stated that, while he was continuing to work, pain in his back was making it more difficult for him to do his job.  A March 2007 VA joints examination report reflects that the Veteran reported having missed three months of work and using a lot of family medical leave in the last year due to his orthopedic conditions.  A June 2009 letter from the United States Office of Personnel Management states that the Veteran has been found to be disabled due to his musculoskeletal limitations.  Thus, the record appears to raise the matter of entitlement to a TDIU in the context of the Veteran's increased rating claim.  Given this, the claim for a TDIU is essentially a component of the increased rating  claim.  See Rice, 22 Vet. App. at 447.

The Board notes, however, that the RO has not adjudicated a claim for a TDIU due to service-connected lumbar spine disability.  Under these circumstances, after taking further action noted above and below, the RO should adjudicate the matter of the Veteran's entitlement to a TDIU due service-connected lumbar spine disability, in the first instance, to avoid prejudice to the Veteran.  See e.g. Bernard v. Brown, Vet. App. 384 (1993).

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA treatment records.  The claims file includes VA treatment records from the Providence VA Medical Center (VAMC) dated through April 21, 2009, and the Veteran has submitted some more recent records from this facility, which appear to be incomplete.  The claims file also contains records from the Boston VAMC through January 4, 2007; from the West Haven Campus of the Connecticut VA Health Care System through January 4, 2007; and from the VAMC in West Palm Beach, Florida, through October 25, 2011.  Hence, there remains the possibility that more recent records from one or more of these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facilities all outstanding records of VA evaluation and/or treatment of the Veteran's lumbar spine.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO's letter should also specifically explain how to establish entitlement to a TDIU due to service-connected lumbar spine disability, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Adjudication of the increased rating claim should include consideration of whether "staged rating" of the disability (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.  Also, the RO's adjudication of both claims should include consideration of all evidence added to the record since the RO's last adjudication of the increased rating claim, to include, for the sake of efficiency evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU due to service-connected lumbar spine disability.

2.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Providence VAMC (dated after April 21, 2009); from the Boston VAMC (dated after January 4, 2007); from the Connecticut VA Health Care System (dated after January 4, 2007); and from the West Palm Beach VAMC (dated after October 25, 2011).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  

The RO should specify what evidence VA will provide and what evidence the Veteran is to provide. The RO's letter should  also inform the Veteran of the information and evidence needed to support a claim for a TDIU due to service-connected lumbar spine disability. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations of his lumbar spine, by appropriate physicians, at a VA medical facility.  The neurological examination should be conducted first, and that examination report made available to the VA orthopedic examiner in conjunction with his or her examination.

The entire claims file must be made available to each physician designated to examine the Veteran, and each examination report should include discussion of the Veteran's documented medical history and assertions (to include as reflected in the electronic record).  All indicated tests and studies (to include X-rays, if necessary) should be accomplished, and all clinical findings should be reported in detail.  Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

Neurological examination - The physician should identify, and comment on the existence, frequency or extent of, as appropriate, all neurological manifestations of the Veteran's lumbar spine degenerative joint disease, to particularly include any lower extremity radiculopathy.  For each identified neurological impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's service-connected lumbar spine disability.  If so, the examiner should assess the severity of each such manifestation as mild, moderate, moderately severe, or severe.

Orthopedic examination - The physician should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The physician should render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins. In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should provide comment as to whether there is any ankylosis of the lumbar spine; and, if so whether such ankylosis is favorable or unfavorable.

The examiner should also clearly indicate whether the Veteran suffers from degenerative disc disease of the lumbar spine.  If so, the examiner should opine whether such disease represents a progression of, or is medically related to, the Veteran's service-connected degenerative joint disease of the lumbar spine.  

If any diagnosed disc disease represents a progression of, or is medically-related to, the disability for which service connection has been granted, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS,)--specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks,

6.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matters on appeal.  

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating each claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, the RO should adjudicate each claim in light of all pertinent evidence (to particularly include all evidence added to the record since the RO's last adjudication of the claim for increased rating) and legal authority (to include  consideration of whether 'staged' rating of the Veteran's disability, pursuant to Hart (cited above) is appropriate, as well as consideration of the provisions of 38 C.F.R. § 4.16(b) in connection with the matter of a TDIU due to service-connected lumbar spine disability).

9.  If any benefit sought on appeals remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered (in particular, 38 C.F.R. § 4.16(b)), along with reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).



